Title: From George Washington to the Board of War, 3 March 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris Town 3d March 1780
          
          I have lately had several applications from the Subalterns of the Massachusetts line respecting mistakes which they say happened in the arrangement settled at West point, and confirmed by Congress and agreeable to which their Commissions were issued. As I have no Copy of that arrangement I am unable to determine upon the propriety of their complaints—I shall for that Reason be obliged by a Copy so far as relates to the subalterns only—I have a roll of the Feild Officers and Captains. I have the honor &c.
         